In re Gainey, Jesse J.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. N, Nos. 96-5477 & 96-4388; to the Court of Appeal, Fifth Circuit, No. 99-KH-1419.
Writ granted in part; otherwise denied. The district court is ordered to appoint counsel and hold a hearing at which it will determine whether relator’s convictions constitute a double jeopardy violation on the face of the record of the proceedings leading to his guilty plea. See State ex rel. Boyd v. State, 98-0378 (La.10/9/98), 720 So.2d 667; State ex rel. Adams v. Butler, 558 So.2d 552, 553 n. 1 (La.1990); cf. United States v. Broce, 488 U.S. 563, 575-76, 109 S.Ct. 757, 765, 102 L.Ed.2d 927 (1989). In all other respects the application is denied.